PER CURIAM.
In this suit to foreclose a mechanic’s lien for labor plaintiff conceded that his claim for a lien included *176labor not performed for defendants. Tbe trial court dismissed tbe suit. Plaintiff appeals.
Plaintiff claims that bis evidence entitled him to a judgment for tbe actual amount of labor be did perform, as in Wiggins v. Southwood Park Corp. et al, 1960, 221 Or 61, 350 P2d 436, and similar cases, even though bis lien claim is unenforceable. Tbe court found that “It is impossible for this court to determine from tbe evidence bow much money is owed, if any, by these defendants to plaintiff * * When asked how many days be bad included in bis claim that bad actually been worked elsewhere, plaintiff testified “* * * I don’t know what days it was or nothing * * * I don’t know how many days it was.”
In this appeal plaintiff complains that tbe trial court could have computed tbe amount due. Tbe evidence does not support tbe argument.
Affirmed.